DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 06/07/2022.
Status of the Claims:
Claim(s) 1 and 10 has/have been amended.
Claim(s) 1-20 is/are pending in this Office Action.  

Response to Arguments
Independent claim 1 and 10 were amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the previous Office action and therefore the rejections are hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a two-dimensional flicker measurement apparatus, comprising: 
a hardware processor that calculates a flicker amount of each of a plurality of measurement regions, which are set on a measurement target and are included in the two- dimensional region, based on a photometric quantity of the measurement target obtained by performing photometry in the measurement target at the first sampling frequency by the photometer, 
wherein the hardware processor calculates a flicker amount of a predetermined measurement region, which is set on the measurement target, corresponds to the region smaller than the two-dimensional region and is one of the plurality of measurement regions or is provided separately from the plurality of measurement regions, based on a photometric quantity of the predetermined measurement region obtained by performing photometry in the predetermined measurement region at the second sampling frequency by the photometer, and 
the hardware processor corrects the flicker amount of each of the plurality of measurement regions calculated by the hardware processor using a correction coefficient defined by the flicker amount of the predetermined measurement region calculated by the hardware processor based on the photometric quantity of the predetermined measurement region obtained by performing photometry in the predetermined measurement region at the second sampling frequency by the photometer and a flicker amount of the predetermined measurement region calculated based on a photometric quantity of the predetermined measurement region obtained by performing photometry in the predetermined measurement region at the first sampling frequency by the photometer.

Regarding claim(s) 2-9 and 11-20, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 10, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and is/are allowed for the same reasons used above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698